DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Examiner’s amendment supersedes the examiner’s amendment mailed in the Notice of Allowance on 09/01/2022 to correct the dependency of claim 5 and to fix the error in the amended claim 1 (removing the period in the body of the claim).   

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims Amendment
	The following claims have been amended and agreed upon by the Applicant during a telephone conversation with Richard D. Ratchford (applicant’s representative) on 8/24/2022.

	The application has been amended as follows: 

	Claim 1, 
(Currently amended)
A memory device, comprising: 
a first circuit; 
                        a second circuit; and 
an adaptive body bias generator configured to receive frequency detection information or temperature detection information, to apply a first forward body bias or a first reverse body bias to the first circuit in response to the frequency detection information or the temperature detection information, and to apply a second forward body bias or a second reverse body bias to the second circuit in response to the frequency detection information or the temperature detection information, 
wherein the first circuit is part of a speed path, and the second circuit is part of a leakage path, 
further comprising a frequency detector configured to detect a frequency of a clock received from an external device and generate the frequency detection information, wherein the adaptive body bias generator applies the first forward body bias to the first circuit in response to the frequency detection information indicating that the frequency is higher than a reference frequency, 
and applies the first reverse body bias to the first circuit in response to the frequency detection information indicating that the frequency is lower than the reference frequency.

            Claims 3 and 4 have been canceled.
            Claim 5, line 1, “The memory device of claim 4” has been changed to --- The memory device of claim 1 ---.

	   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827